Citation Nr: 0632944	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  01-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1967 to September 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the New Orleans, 
Louisiana, Regional Office (RO) which determined that a 
waiver of the recovery of an overpayment of improved pension 
benefits in the amount of $32,768 was not warranted.  The 
Committee determined that the veteran had committed 
misrepresentation which created the overpayment.  The veteran 
appealed this determination.  In March 2005, the Board 
determined that there was no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver was not 
precluded pursuant to 38 U.S.C.A. § 5302(a).  The Board 
remanded the case to the Committee to consider whether the 
recovery of the overpayment would be against equity and good 
conscience.  On remand, the denial of the waiver was 
continued.  The RO did reinstate the veteran's pension 
benefits effective February 1, 1996 onward, however, the RO 
did not specifically recalculate the amount of the reduced 
overpayment.  The veteran was told in a September 2005 
supplemental statement of the case that the overpayment at 
issue would be recouped from the reinstated as well as 
current pension benefits, until recouped.  

As set forth below, the Board is granted the request for a 
waiver the recovery of the overpayment at issue.  Therefore, 
even though the exact amount of the reduced overpayment has 
not been indicated, the matter is moot as the overpayment in 
its entirety is being waived herein.  


FINDINGS OF FACT

1.  In an August 1995 rating decision, pension benefits were 
granted.

2.  The veteran's pension benefits were retroactively 
adjusted to reflect the additional SSA income that he had 
failed to report beginning in 1996.

3. Withholding of VA benefits or recovery would nullify the 
objective for which benefits were intended and collection of 
the overpayment would cause undue hardship to the veteran.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in its entirety, initially calculated as $32,768.50, 
is against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 1.963(a), 1.965(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132 (2002).

A rating decision dated in August 1995 granted a permanent 
and total disability rating for pension purposes from 
September 1994.  

The veteran submitted a VA Form 21-0517-1 (Improved Pension 
Eligibility Verification Report) (EVR) was received from the 
veteran in October 1995.  In that form, the veteran reported 
that his only income consisted of his spouse's Supplemental 
Security Income (SSI).  A letter from the RO to the veteran 
dated in December 1995 informed him of his award of 
disability pension and the income used to calculate his 
monthly rate.  That letter informed the veteran that the rate 
of VA pension depended on his total family income and that he 
should notify the RO immediately if income was received from 
any source.

Thereafter, in December 1995, the veteran was provided a VA 
Form 21-8768, which informed him that the rate of pension 
paid to a veteran depended on the amount of his income and 
the number of dependents, that he was obligated to notify VA 
immediately if there was any change in income or net worth, 
that he was obligated to report all income from all sources, 
that any reduction or discontinuance of benefits caused by a 
change in income would be effective the first day of the 
month following the month the change occurred, and that a 
failure to notify VA of changes would result in an 
overpayment which would be subject to recovery.

An EVR from the veteran was received in April 1996 which 
shows the veteran reported that his only income consisted of 
his spouse's SSI benefits.  A letter from the RO to the 
veteran dated in June 1996 informed him of his monthly rate 
of pension and again informed him of the need to report any 
changes in his family's income.  In June 1996, the veteran 
was provided another VA Form 21-8768.  

A statement from the veteran received in June 1998 reported 
the death of his spouse in May 1998 and requested that his 
pension award be adjusted immediately to avoid an 
overpayment.  A June 1998 letter from the RO to the veteran 
informed him that his disability pension had been amended.  
The veteran was again informed that his VA pension depended 
on his total family income and that he was required to report 
any changes in that income to the RO.

A February 1999 statement from the veteran notified the RO of 
his receipt of Social Security Administration (SSA) 
disability benefits.  In that statement the veteran indicated 
that he had previously reported his award "to the DAV in 
1996, but just learned that VA never received my award 
letter."  The veteran requested that his pension award be 
suspended until proper award action was taken.  Accompanying 
that statement was a letter from the Department of Health and 
Human Services concerning Medicare information dated in 
December 1996 that reflected deductions from his Social 
Security award reflecting premiums for medical insurance.

An April 1999 letter to the veteran from the RO informed him 
that they were terminating his pension award because evidence 
had been received showing his family income had changed.  The 
veteran was also informed that the adjustment resulted in an 
overpayment of benefits paid and that he would be notified of 
that amount.

A statement from the veteran dated in June 1999 requested a 
waiver of his pension overpayment that calculated in the 
amount of $32,768.50.  The veteran related that when he had 
been receiving VA pension he was receiving SSI benefits and 
that when he begin receiving Social Security disability 
benefits, he sent a copy of his award letter through his 
representative at the VFW.  The veteran explained that he 
believed that they had reported his income properly to VA 
because he never received any return mail.  He stated that 
although his VA payments continued, he believed he was being 
paid correctly because he had reported the change to the VFW.  
He concluded that to repay the debt would cause severe 
financial hardship as his monthly expenses already exceeded 
his monthly income.  A Financial Status Report accompanying 
that statement indicated that the veteran's monthly expenses 
exceeded his net monthly income by $240.28.

A July 1999 decision on the veteran's request for a waiver 
stated that: "Considering the evidence of record we conclude 
that the veteran may have intentionally concealed his Social 
Security income from this agency in order to receive this 
Government monetary need-based benefit."  The decision then 
concluded that the veteran intentionally failed to disclose 
his SSA income and that the finding of misrepresentation 
precluded consideration of the veteran's request for waiver.

In the veteran's of notice of disagreement received in June 
2000 the veteran stated that he did not intentionally try to 
conceal his SSA income from VA.  He related that he sent his 
award letter to the VFW, the organization who had helped him 
secure his pension award.  He indicated that they were 
located in the VA building so he assumed he was reporting it 
to VA.  The veteran explained that as for the letters that 
accompanied his checks that told him to report any changes in 
income, he indicated that he thought it meant money that he 
had not previously reported.  Since his income had not 
changed since submitting his award letter to the VFW he was 
unaware that there was any problem with his pension award.  
He stated that he would not intentionally commit fraud 
against the Government or anyone to obtain money.  He stated 
that it was difficult to obtain pension benefits in the first 
place and that he would not do anything to jeopardize that 
award.  He concluded by stating that since his pension award 
had been terminated he was living off his SSA check and help 
from his daughter and her husband, and that his income was 
insufficient to pay his expenses.

A January 2004 statement from the VFW explained that when a 
power of attorney was revoked by a veteran, any information 
they had in their office files was destroyed.  They noted 
that when the veteran revoked their power of attorney they 
followed that procedure and destroyed any and all documents 
in their possession.

In March 2005, the Board determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue, and, 
therefore, waiver was not precluded pursuant to 38 U.S.C.A. § 
5302(a).  

In the determination, the Board found credible the veteran's 
representation that he provided a copy of his Social Security 
disability award letter to his representative at the VFW as 
he has contended.  

The Board remanded the case to the Committee to consider 
whether the recovery of the overpayment would be against 
equity and good conscience.  On remand, the denial of the 
waiver was continued.  The RO reinstated the veteran's 
pension benefits effective February 1, 1996 onward, however, 
as noted above, the RO did not specifically recalculate the 
amount of the reduced overpayment.  The veteran was informed 
in a September 2005 supplemental statement of the case that 
the overpayment at issue would be recouped from the 
reinstated as well as current pension benefits, until 
recouped.  

Thereafter, EVRs were received from the veteran dated for the 
years 1997 through 2004.  They reflected only SSA income and 
no medical expenses.  

In September 2005, a financial status report was received 
which showed that the veteran's only income consisted of his 
SSA payments of $720 per month.  His monthly expenses were 
$700, consisting of food, utilities/heat, and car insurance.  
He did not list any other expenses.  He reported no assets 
other than a car.  He stated that he lived with his 
stepdaughter and she helped him with expenses.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a). The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault in this case.  The veteran attempted to report his 
SSA income, but he reported this income to his service 
representative, and not to VA in a timely manner.  Therefore, 
the veteran was at fault.

The Board notes that the veteran received benefits to which 
he was not entitled to receive, as such, the veteran was 
unjustly enriched. There is no indication that the veteran's 
reliance on VA benefits resulted in relinquishment of another 
valuable right. 

Thus, the aforementioned elements of equity and good 
conscience are not in the veteran's favor.  However, the 
remaining elements are in the veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the debt has been in 
the process of being recouped from the veteran's pension 
benefits.  The veteran has very little income.  He must live 
with his stepdaughter and rely on her assistance.  VA has 
found the veteran to be permanently and totally disabled.  As 
such, there would not appear to be a reasonable way for him 
to remedy his financial situation.  Clearly, the withholding 
of any of the veteran's pension benefits defeats the purpose 
of the pension program which is to assist veterans in need of 
financial assistance due to disability.

The Board has also considered whether the veteran suffered 
undue financial hardship if and when forced to repay the debt 
at issue.  As noted above, the veteran's income is very 
limited.  In order to make ends meet, he must rely on the 
assistance of family.  As such, without such assistance, he 
would not be able to provide for basic necessities.

The Board finds that in weighing all of the elements of 
equity and good conscience, the elements of whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended and financial 
hardship that would be caused by recoupment of the debt 
outweigh the elements which are not in the veteran's favor in 
this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery was against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.




ORDER

Waiver of recovery of an of overpayment of VA improved 
pension benefits in its entirety, initially calculated as 
$32,768.50, is granted



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


